DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 11/22/2021
Application claims a FP date of 09/18/2019
Claim 1 is independent and has been amended and Claim 2 has been canceled
Claims 1, 3-9 are pending

Response to Arguments
Applicant’s arguments, filed on 11/22/2021, with respect to the rejection(s) of independent claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Shintani in view of Honsho and a detailed explanation is provide in the following action.
Examiner has brought in reference Enta (U.S. Patent Publication Number 2018/0173080 A1) that was used in the Action posted on 04/27/2021.  However, this reference is being used only to teach the use of FPC which even though has been taught by Honsho does not clearly disclose all the limitations of Claim 7.  Examiner believes that there were no arguments made in the Remarks filed on 07/19/2021 with regards to Enta reference that would warrant a response.
In view of the above arguments, Examiner would like to maintain the rejection as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani  (U.S. Patent Publication Number 2017/0244898 A1) in view of Honsho (WIPO WO2018/173903 – 09/27/2018 -  U.S. Patent Publication Number 2019/0174044 A1 has been used for citing purposes).

Regarding Claims 1, 8 and 9, Shintani discloses an actuator (Shintani’s disclosure is about image blur corrections comprising plurality of actuators) comprising: 
(In ¶0029 Shintani discloses that the actuator has a fixed frame and a movable frame) comprising magnets (Further, in ¶0056 Shintani discloses that three pairs of drive magnets 25a and 25b, 26a and 26b, 27a and 27b are disposed on fixed holding member 21); and 
a movable portion (In Fig 3-4, Shintani discloses movable frame 11, drive coils 15, 16 17, detection sensors 14a, 14b, 14c) for mounting a rectangular image sensor (In ¶0046 Shintani discloses that the movable frame 11 holds the imaging element 12), the movable portion comprising coils (¶0047; three drive coils 15, 16 17 are fixedly bonded to movable frame 11), and position sensor (In ¶0048 he further discloses that three magnetic displacement detection sensors 14a, 14b, 14c are disposed on circuit board 13 (the circuit board 13 is connected to the imaging element 12)), the rectangular image sensor comprising four sides at right angles to each other (Fig 3 clear discloses that the image sensor 12 is rectangular in shape.  And per the definition of “rectangle” it is clear that it will have four sides that are at right angles to each other). 
wherein each magnet is arranged at positions corresponding to respective sides of the image sensor (Figs 3-5 discloses that the drive magnets 25a, 25b, 26a, 26b, 27a and 27b are arranged in the sides of the image sensor), and
(Fig 3 discloses, for example that coils 15 and 16 are next to each other (note – English definition of juxtaposed means “placed close to each other”) and the same figure also discloses that this overlaps the magnet), and 
(In Fig 3 and in ¶0049 Shintani discloses that the displacement detection sensors 14a, 14b, 14c are composed of Hall elements and magnets 22a and 22b, 23a and 23b, 24a and 24bface the displacement detection sensors.  Further in ¶0058 Shintani discloses that the displacement detection sensors detect the yaw direction and pitch direction and detect the displacement of the image sensor.  Fig 3 discloses that one displacement sensor is placed for a pair of coils).
Shintani discloses in Figs 3-5 that coils and magnets place on the sides of the image sensor but fails to clearly disclose the coils are arranged at positions corresponding to respective sides of the image sensor, two coils are arranged for each side in a juxtaposed manner along each side so as to overlap each magnet within an area of each magnet. 
Instead, in a similar endeavor Honsho discloses the coils are arranged at positions corresponding to respective sides of the image sensor, two coils are arranged for each side in a juxtaposed manner along each side so as to overlap each magnet within an area of each magnet (In Figs 3-9, Honsho teaches pairs of sensor magnets, displacement sensors and drive coils are one corresponding sides of the image sensor so as to overlap one another).
Shintani and Honsho are combinable because both are about driving assembly in an imaging device.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the positioning sensors in the drive coil and place them on respective side of the image sensor as taught by Honsho in the imaging device disclosed by Shintani. 
The suggestion/motivation for doing so would have been to reduce the load on the actuator and to stably drive the image element as disclosed by Honsho in ¶0118 - ¶0120.
Therefore, it would have been obvious to combine Shintani and Honsho to obtain the invention as specified in claims 1, 8 and 9.

Regarding Claim 3, Shintani in view of Honsho discloses wherein two position sensors (Shintani: displacement detection sensors 14a, 14b, 14c; Honsho: displacement detection sensors 14a, 14b, 14c) arranged corresponding to the one pair of opposing two sides are arranged at positions obliquely opposite to each other (Honsho: Fig 9; Pair of displacement detection sensors 14a and 14b are obliquely opposite to each other). 

Regarding Claim 4, Shintani in view of Honsho discloses wherein two position sensors (Shintani: displacement detection sensors 14a, 14b, 14c; Honsho: displacement detection sensors 14a, 14b, 14c) arranged corresponding to the other pair of opposing (Honsho: Fig 9; Pair of displacement detection sensors 14a and 14c are obliquely opposite to each other). 

Regarding Claim 5, Shintani in view of Honsho discloses wherein two position sensors arranged corresponding to the one pair of opposing two sides are juxtaposed along one of the two sides (Honsho: In Fig 9 Honsho teaches that displacement detection sensors 14a and 14c are juxtaposed along two sides. (Note – English definition of juxtaposed means “placed close to each other”)). 

Regarding Claim 6, Shintani in view of Honsho discloses wherein two position sensors arranged corresponding to the other pair of opposing two sides are juxtaposed along one of the two sides (Honsho: In Fig 9 Honsho teaches that displacement detection sensors 14b and 14c are juxtaposed along two sides. (Note – English definition of juxtaposed means “placed close to each other”)). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani (U.S. Patent Publication Number 2017/0244898 A1) in view of Honsho (WIPO WO2018/173903 – 09/27/2018 - U.S. Patent Publication Number 2019/0174044 A1 has been used for citing purposes) as applied to Claims 1 above and further in view of Enta (U.S. Patent Publication Number 2018/0173080 A1).

Regarding Claim 7, Shintani in view of Honsho discloses further comprising an FPC, wherein the FPC comprises a main body portion electrically connected to the image sensor (Honsho: In Fig 5 and ¶0056, Honsho teaches that the drive coils are electrically connected to circuit board 13 though FPC (Flexible Printed Circuits) and fed with power from the circuit board 13.  In ¶0055 he further teaches that the Circuit board 13 is electrically connected to imaging element 12), and the position sensors are provided at positions away from connection positions between the main body portion and the two coupling portions (Honsho discloses this in Fig 5 where he discloses that the displacement sensors 14a, 14b and 14c are away from the connecting FPC) but fails to clearly disclose the coupling portions, FPC, extending from a periphery of the main body portion connected to outside. 
Instead, in a similar endeavor Enta discloses the coupling portions, FPC, extending from a periphery of the main body portion connected to outside (In Fig 1, 4 and 5 Enta clearly teaches that the wiring board 213 connects the main body portion to the outside).
Shintani, Honsho and Enta are combinable because all are about driving assembly in an imaging device.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the FPC wiring portion to couple the main body to the outside as taught by Enta in the imaging device disclosed by Shintani in view of Honsho. 
The suggestion/motivation for easy connection to the outside.
Shintani, Tanaka and Enta to obtain the invention as specified in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 21, 2022